While long-continued contemporaneous and practical interpretation of a doubtful statute by the executive officer charged with its administration and enforcement is of aid in determining its meaning, such interpretation should always be rejected where it is unreasonable and clearly erroneous.Sutherland on Statutory Construction (3rd ed., 1943),sections 5103, 5104; 50 Am. Jur., Statutes, section 319 (1944). I consider the administrative construction here in that category.
The basic statutory provision for "compensation" uses the term in its broad and usual sense. This would seem to constitute a general definition. It provides: "Compensation for all classes of injuries shall run consecutively, and not concurrently, except as provided in section 34:15-15 of this title, as follows: First, medical and hospital services and medicines as provided in said section 34:15-15. After the waiting period, compensation during temporary disability. If total period of disability extends beyond seven weeks, compensation to cover waiting period. Following both, either or none of the above, compensation consecutively for each permanent injury. Following any or all or none of the above, if death results from the accident, expenses of last sickness and burial. Following which compensation to dependents, if any." R.S. 34:15-16. I submit that the term "total compensation paid out" in section 34:15-94 has this identical significance. There is nothing in the context to suggest a restricted usage at variance with the sense of the term as used in the basic provision. Compare Henry Steers, Inc. v.Turner Construction Co., 104 N.J.L. 189 (E.  A. 1927). *Page 101 
It is an elementary rule in aid of interpretation that, barring differentiation in the context, where the same word or phrase is used more than once in a statute in relation to the same subject matter, and in one connection its meaning is clear and in another it is doubtful or obscure, it is in the latter case given the same construction as in the former. Compare United States v.Cooper Corporation, 312 U.S. 600, 61 S.Ct. 742,85 L.Ed. 1071; Alexander v. Alexandria, 5 Cranch 1, 3 L.Ed. 19;Hood Rubber Co. v. Commissioner of Corporations  Taxation,268 Mass. 355, 167 N.E. 670, 70 A.L.R. 1. There is no indication that the word "compensation" was used with different intent in the fundamental provision of the original act and the later statute now under review.
"Compensation" is, generally, the equivalent of recompense — that which compensates for loss or privation. This is Webster's definition, in pertinent part. Is not reimbursement of moneys expended for medical service and burial just as much compensation as the periodic payment of a proportionate part of the wages lost by reason of disability? Why should the term "compensation" have peculiar application to the latter? In the statutory view, there is compensation for disability and compensation for medical service and burial. In 71 C.J. (Workmen's Compensation) section
487, p. 773, it is said that "payments of medical, surgical, or hospital expenses have been held to be incidental to, and to constitute a part of, the `compensation' for the injury, although they are not considered as such for all purposes."
The contrary administrative construction does not warrant what I conceive to be a plain disregard of the statute. The re-enactment of statute without change in the language of the particular provision does not signify legislative acquiescence in the administrative interpretation, and an intention to adopt it, unless the Legislature had notice of such interpretation; and there is no indication of that. Sutherland on StatutoryConstruction (3rd ed. 1943), section 5109. Compare ApexHosiery Co. v. Leader, 310 U.S. 469, 60 S.Ct. 982,84 L.Ed. 1311. And a later administrative interpretation will be permitted to alter a former re-enacted construction, although not *Page 102 
retroactively. Helvering v. Wilshire Oil Co., 308 U.S. 90,60 S.Ct. 18, 84 L.Ed. 101.
Thus, a reversal of the long-continued contemporaneous interpretation would not have a retroactive effect, and therefore would not be attended with hardship or practical difficulty. See, also, Waterbury Savings Bank v. Danaher, 128 Conn. 78,20 Atl. (2d) 455 (1941).
I would reverse the judgment.
For affirmance: Chief Justice VANDERBILT and Justices CASE, OLIPHANT, WACHENFELD, BURLING, and ACKERSON — 6.
For reversal: Justice HEHER — 1.